Case 4:19-cv-00278-LGW-CLR Document5 Filed 12/16/20 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

SAVANNAH DIVISION

MACIE YOUMANS, )

)

Movant, )

)
v. ) CV419-278
) CR418-032

UNITED STATES OF AMERICA, )

)

Respondent. )

©
Es)
o
ee
*"

 

After a careful de novo review of the entire record, the Court concurs with
the Magistrate Judge's October 23, 2020, Report and Recommendation (R&R),
to which no objections have been filed. Doc. 57. Accordingly, the Report and
Recommendation of the Magistrate Judge is ADOPTED as the opinion of the
Court. Plaintiff's motion to vacate, set aside, or correct his sentence under 28
U.S.C. § 2255 is DENIED. Doc. 54.

Further, a prisoner seeking relief under 28 U.S.C. § 2255 must obtain a
certificate of appealability (“COA”) before appealing the denial of his
application for writ of habeas corpus. 28 U.S.C. § 2253(c)(1)(B). This Court
“must issue or deny a certificate of appealability when it enters a final order
adverse to the applicant.” Rule 11(a) to the Rules Governing Section 2255

Proceedings. This Court should grant a COA only if the prisoner makes a
Case 4:19-cv-00278-LGW-CLR Document5 Filed 12/16/20 Page 2 of 2

“substantial showing of the denial of a constitutional right.” 28 U.S.C. §
2253(c)(2). For the reasons set forth in the Report and Recommendation, and
in consideration of the standards enunciated in Slack v. McDaniel, 529 U.S. 473,
482-84 (2000), movant has failed to make the requisite showing. Accordingly,
a COA is DENIED in this case.1 Moreover, because there are no non-frivolous
issues to raise on appeal, an appeal would not be taken in good faith.
Accordingly, movant is not entitled to appeal in forma pauperis. See 28 U.S.C. §
1915(a)(3).

SO ORDERED, this 16th day of December, 20;

 
 
 

pt

LISA GODBEY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 

1“If the court denies a certificate, [a party] may not appeal the denial but may seek a
certificate from the court of appeals under Federal Rule of Appellate Procedure 22.” Rule
11(a) to the Rules Governing Section 2255 Proceedings.
